Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  134775 & (29) (30)                                                                                   Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 134775
                                                                    COA: 276216
                                                                    Kent CC: 05-004985-FH
  JOHN FITZGERALD STEVENS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, application for leave to appeal the July 26, 2007 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions
  for miscellaneous relief are DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2007                   _________________________________________
         s1119                                                                 Clerk